Citation Nr: 0020513	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a reduction in the evaluation for the veteran's 
service-connected cervical spine disorder from 30 percent to 
10 percent was proper.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

In the testimony from his June 2000 VA Travel Board hearing 
before the undersigned Board member, the veteran indicated 
that a higher evaluation was in order for his service-
connected cervical spine disorder in view of his current 
symptoms.  The specific issue of entitlement to an increased 
evaluation for this disability is not presently before the 
Board, and the Board thus refers this issue back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  An April 1996 VA examination revealed cervical spine 
flexion, backward extension, and bilateral lateral flexion 
and rotation to 30 degrees.

3.  A June 1998 VA examination revealed cervical spine 
flexion to 45 degrees, hyperextension to 50 degrees, and 
bilateral lateral flexion to 40 degrees; also, there was no 
evidence of pain with range of motion testing.

4.  In June 1998, the RO proposed reducing the veteran's 
disability evaluation from 30 percent to 10 percent on the 
basis that the evidence indicated improvement in the 
disability; this reduction was accomplished in an August 1998 
rating decision and made effective as of November 1998, 
following notice to the veteran of his right to submit 
additional evidence and to provide testimony on the matter.


CONCLUSION OF LAW

The criteria for a reduction in the evaluation of the 
veteran's service-connected cervical spine disability from 30 
percent to 10 percent have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105, 3.321, 3.344, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him in developing the facts 
pertinent to his claim.  Id.

In this case, the RO granted service connection for a 
cervical spine disorder in a June 1996 rating decision and 
assigned a 30 percent evaluation, effective from March 1996.  
The RO based this grant on service medical records showing 
that the veteran was evaluated for a cervical spine 
disability during service, with an electromyograph (EMG) 
showing mild C7 and possibly C8 radiculopathy, and the 
results of VA examinations conducted in April and May of 
1996.

In April 1996, the veteran underwent a VA general medical 
examination, during which he complained of neck pain 
radiating down the right arm.  The examination revealed 
cervical spine forward flexion, backward extension, and 
bilateral lateral flexion and rotation to 30 degrees.  A 
neurologic examination revealed no evidence of sensory loss 
or loss of strength in the upper extremities, with deep 
tendon reflexes normal in both upper extremities.  The 
diagnosis was cervical disc disease of C7 with intermittent 
radiculopathy, and x-rays revealed degenerative disc disease 
of the cervical spine, with multi-level involvement.

The veteran also underwent a VA neurological examination in 
May 1996.  Nerve conduction studies conducted during this 
examination were noted to be within normal limits, although 
needle electromyography studies of the right upper extremity 
revealed extremely large amplitude motor units of abnormal 
morphology in the triceps muscle, with mildly increased 
amplitudes of normal morphology in the flexor carpi radialis.  
This was noted to be, in isolation, consistent with a C7 or 
C8 radiculopathy but not diagnostic.  However, the examiner 
noted that, compared to the veteran's 1995 EMG, there had 
been improvement.  The impression was of electrodiagnostic 
studies that were consistent with, but not diagnostic of, a 
completed C7 radiculopathy that was improving.

The evidence upon which the rating reduction at issue was 
predicated is a June 1998 VA spine examination report.  
During this examination, the veteran indicated that he was 
currently employed as a maintenance technician and that his 
work involved full range of motion of both arms, including 
lifting, and the use of a computer keyboard.  He also noted 
that he had not received any care specific for a cervical 
spine disability or radiculopathy since his discharge from 
service.  However, he did complain of tingling of the right 
arm that extended to the index and middle finger, which 
occurred when the arm was in an extended position or when he 
was at rest.  He denied any pain and decrease of strength, 
and he reported that, although his radiculopathy problem had 
occurred at least twice a week for the last two years, he was 
able to perform his job for eight hours a day.  Furthermore, 
he denied weakness, stiffness, fatigability, current physical 
therapy or medication, and flare-ups.  

The examination revealed cervical spine flexion to 45 
degrees, hyperextension to 50 degrees, and bilateral lateral 
flexion to 40 degrees.  Also, there was full range of motion 
of the right shoulder, without complaints of tingling or 
paresthesias.  The strength of the upper extremities was 5/5 
against resistance, and bilateral handgrasps were equal.  The 
veteran had good sensation to light touch bilaterally of 
distal extremities, specifically to the tip of the right 
index finger and middle finger, and was able to discriminate 
position as well as light and sharp touch.  There was no 
evidence of pain with range of motion testing of the cervical 
spine and the right shoulder, and there were no fixed 
deformities or postural abnormalities.  Both musculature and 
a neurological examination were within normal limits.  The 
diagnoses were degenerative disc disease, with multilevel 
involvement of the cervical spine, and C7 radiculopathy of 
the right upper extremity.  

Subsequent to this examination, in a June 1998 rating action, 
the RO proposed reducing the evaluation of the veteran's 
service-connected cervical spine disorder to 10 percent.  In 
compliance with the procedural requirements of 38 C.F.R. 
§ 3.105(e) (1999), the RO, in a June 1998 letter, informed 
the veteran of his rights regarding the submission of 
evidence and the scheduling of a personal hearing.  However, 
the only pertinent submissions from the veteran were lay 
statements indicating disagreement with the proposed action, 
both of which were received by the RO in July 1998.  In the 
appealed August 1998 rating action, the RO effectuated the 
reduction in the evaluation of the veteran's service-
connected cervical spine disorder to 10 percent, effective 
from November 1998.

The veteran has been afforded two hearings in conjunction 
with this appeal.  During a January 1999 RO hearing, he 
testified that the rating reduction was largely based on a 
questionnaire filled out by him in conjunction with the June 
1998 VA examination.  He asserted that the June 1998 
examination was not sufficiently thorough, particularly in 
view of the absence of diagnostic testing, and that he still 
suffered from radiculopathy of the right upper extremity.  
During his June 2000 VA Travel Board hearing, the veteran 
again described his current right upper extremity 
radiculopathy symptoms.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (1999), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those in 
effect for less than five years, re-examinations disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c) (1999).  Accordingly, although the general rating 
provisions must be considered (e.g., 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13 (1999)), the provisions of 38 C.F.R. § 3.344(a) 
and (b) are inapplicable because the veteran's prior 30 
percent disability evaluation had been in effect for less 
than three years at the time of the reduction.  See Brown v. 
Brown, 5 Vet. App. at 420.

The veteran's cervical spine disability has previously been 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5290 and 5293 (1999), although the August 1998 rating action 
lists only Diagnostic Code 5293.  Under Diagnostic Code 5290, 
a 10 percent evaluation is warranted for slight limitation of 
motion of the cervical spine, whereas a 20 percent evaluation 
is in order for moderate limitation of motion, and a 30 
percent evaluation is warranted for severe limitation of 
motion.  Under Diagnostic Code 5293, a 10 percent evaluation 
is warranted for mild intervertebral disc syndrome; a 20 
percent evaluation is contemplated for moderate 
intervertebral disc syndrome, with recurring attacks; and a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome, manifested by recurring attacks with 
intermittent relief.  

In comparing the medical evidence upon which the 30 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that overall improvement in the veteran's 
cervical spine disability was shown at the time of the 
proposed reduction.  The most significant difference between 
the 1996 and 1998 VA examination reports is the improvement 
in range of motion of the cervical spine.  Specifically, the 
April 1996 examination revealed the reported movements to 30 
degrees, whereas the June 1998 VA examination revealed 
forward flexion to 45 degrees, hyperextension to 50 degrees, 
and bilateral lateral flexion to 40 degrees.  This improved 
symptomatology in 1998 was not offset by more severe 
symptoms; in fact, the 1998 examination revealed no pain with 
range of motion testing and neurological findings within 
normal limits.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  Overall, the 
cervical spine disability picture, as shown by the June 1998 
VA examination, is aptly described as slight or mild in 
degree.

As to the veteran's contentions regarding the recent VA 
examination, the Board finds that the June 1998 VA 
examination was adequate for rating purposes.  As discussed, 
the report of that examination did not include such 
diagnostic studies as x-rays or nerve conduction studies.  
However, the studies performed in conjunction with the 1998 
examination, including strength and sensation testing of the 
right upper extremity and the range of motion and pain 
studies of the cervical spine noted above, were sufficient to 
determine the severity of the veteran's disability and to 
address the specific criteria of Diagnostic Codes 5290 and 
5293.  Moreover, following the RO's proposal to reduce the 
disability evaluation, the veteran was afforded a period of 
60 days to submit any additional medical evidence that he 
wished to have considered in regard to the proposed 
reduction.  He submitted only lay evidence during this 
period.

Overall, the Board has considered the evidence of record but 
finds that the reduction in the veteran's disability 
evaluation for a cervical spine disorder from 30 percent to 
10 percent was proper in view of the criteria of Diagnostic 
Codes 5290 and 5293.  Therefore, the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 30 percent evaluation.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board observes that the veteran has continued to 
work and has not contended that he was unemployed, or that 
there was marked interference with his employability, at the 
time of the rating reduction.  There is also no evidence of 
hospitalization for a cervical spine disability.  Thus, at 
the time of the reduction, there was no evidence of "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization" so as to have rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (1999).  The VA 
rating schedule contemplates, of course, that service-
connected disabilities may vary in their relative degree of 
severity from time to time, and the veteran will be free to 
support his claim for increase with appropriate evidence 
before the RO.  


ORDER

As the reduction of the evaluation for the veteran's service-
connected cervical spine disorder from 30 percent to 10 
percent was proper, the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

